UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2014 Date of reporting period:February 28, 2014 Item 1. Reports to Stockholders. Semi-Annual Report | February 28, 2014 Performance Trust Strategic Bond Fund (Symbol: PTIAX) and Performance Trust Municipal Bond Fund (Symbol: PTIMX, PTRMX) © 2014. PT Asset Management, LLC. All Rights Reserved. LETTER FROM THE INVESTMENT ADVISER Dear Fellow Shareholders: Performance Trust Strategic Bond Fund (PTIAX) Semi-Annual Management Discussion and Analysis:9/1/2013 – 2/28/2014 For the six-month period ended February 28, 2014, the Performance Trust Strategic Bond Fund (PTIAX) posted a return of 5.53%, assuming all dividends were reinvested into the fund. The Barclays Capital U.S. Aggregate Bond Index returned 2.84% over the same time period. PTIAX continues to be oriented towards the sectors of the fixed income markets that we believe offer the best value and potential total return through interest income and capital appreciation. We believe that the best risk versus reward opportunities lie in Non-Agency Residential Mortgage Backed Securities (RMBS), particularly those backed by seasoned mortgages originated in 2005 and earlier, and municipal bonds, both taxable and tax-exempt.Both the allocation to RMBS and the allocation to municipal bonds contributed to PTIAX’s performance over the past six months. Continued increases in home prices and employment led to tightening in spreads in the RMBS market. In addition, several large portfolios of RMBS that were purchased during the credit crises by various governments were sold during the last six months. Each of these lists was met with strong demand and the supply was absorbed into the market at stronger than expected prices. Yields on 10-year AAA rated municipal bonds were down 54 basis points (0.54%) over the past six months, while yields on 10-year Treasuries were down only 13 basis points (0.13%) over the same period.We believe this narrowing of interest rate differentials relative to Treasuries was spurred by the move to positive municipal bond fund flows, the ebbing of tax-loss selling through calendar year end, and by the meager new issuance supply. While narrower interest rate differentials make municipal bonds marginally less attractive going forward, we still believe they offer some of the best risk/reward opportunities in the fixed income asset class.Management does expect to lighten the allocation to tax-exempt municipal bonds slightly over the next few months, and increase the allocation to taxable bonds and non-agency mortgages.While conditions may change, we are currently targeting a 50%-55% allocation to non-agency mortgages, a 30%-35% allocation to tax-exempt municipal bonds and a 10%-15% allocation to other taxable bonds, including but not limited to taxable municipals. Performance Trust Municipal Bond Fund (PTIMX, PTRMX) Semi-Annual Management Discussion and Analysis:9/1/2013 – 2/28/2014 For the six-month period ended February 28, 2014, municipal bonds experienced a sharp reversal in trends.As general municipal issuer fundamentals continued to improve (the 7.2% increase in tax revenues for state and local governments in the second quarter of 2013 marks the fifteenth consecutive quarter of year-over-year revenue growth) and economic data continued to post firmly (falling unemployment, stable inflation, and year-over-year GDP growth), rates in the municipal market fell sharply after rising over 1% since May.The 10-year AAA Municipal Market Data (MMD) benchmark yield fell 54 basis points (0.54%) from 2.94% on August 30, 2013 to 2.4% on February 28, 2014.We believe the reversal in rates was spurred by the move to positive fund inflows by municipal investors, the ebbing of tax loss selling through calendar year-end, and by the meager new issuance supply. A combination of credit scares from municipalities such as Puerto Rico and Detroit, as well as rapidly increasing rates caused by the Federal Reserve’s quantitative easing (QE) tapering announcement, sent municipal investors running for the exits.The municipal market recorded 33 consecutive weeks of fund outflows, ending the week of January 8, 2014, totaling over $40 billion, which surpassed the outflows experienced in the 2008-2009 recession and the outflows experienced in 2010-2011 when Meredith Whitney appeared on 60 Minutes, forecasting billions of dollars in municipal defaults.However, beginning with the week ended January 15, 2014, municipal investors, three-quarters of which invest through retail channels, began to add money back into municipal bond funds.For the week ended February 28, 2014, municipal bond funds had seen 6 out of the prior 7 weeks of inflows, totaling $944 million. The rapid “rates-up” environment in the fixed income markets caused steep mark-to-market losses in municipal bond portfolios in calendar year 2013. Simultaneously, bullish equity markets created market-to-market gains in investor portfolios (the S&P 500 Index rose 30% in calendar year 2013). Investors took the opportunity to lock in municipal bond losses to offset gains in equities, creating further pressure on municipal bonds as calendar year 2013 came to a close.However, as soon as year-end losses were locked in, investors no longer needed to sell their municipal bonds, relieving year-end pressures on municipal bond prices. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) LETTER FROM THE INVESTMENT ADVISER Finally, supply in the new issue market continues to dwindle both sequentially and year-over-year.In the month of February 2014, new issuance supply year-to-date was $34.3 billion, down 33.6% year-over-year and 30.7% from the prior two months, ended December 2013.With only paltry supply to absorb investor demand, the secondary market was bolstered with spillover demand. As a result of the factors above, Performance Trust Municipal Bond Fund (PTIMX) experienced gains of 6.46% for the six-month period ended February 28, 2014. Over the same period, the Barclays Capital U.S. Municipal Bond Index rose 5.71%.PTIMX’s return assumes the reinvestment of all dividends. As rates rose, Management extended PTIMX’s duration.*Now as both risk free rates and credit spreads grind tighter, we are shortening duration and seeking to improve the quality of the portfolio.As we approach the month of March, a month known for seasonal weakness, we are buying defensive structures, those bonds with high coupons priced at a premium.We believe our current portfolio positioning will provide a degree of price protection from higher rates. * Duration is a measurement of a security’s or a portfolio’s sensitivity to changes in the general level of interest rates. The higher the number, the more sensitive the security or portfolio is. Credit Quality Breakdown: Percentage Credit Quality* of Portfolio AAA % AA % A % BBB % BB % B % Non rated % Net cash & equiv. % *Credit distribution, shown herein in decreasing order of credit quality, is provided by Moody’s and Standard & Poor’s as of February 28, 2014. The Fund uses the higher of the two ratings. Investment Grade refers to a bond considered investment grade if its credit rating is BBB or higher by Standard & Poor’s or Baa or higher by Moody’s. Below Investment Grade refers to a bond rated below investment grade if its credit rating is below BBB by Standard & Poor’s or below Baa by Moody’s. Sector Concentrations: Percentage Sector of Portfolio* GO-UNLTD % TRANSPORTATION % HOSPITAL % UTILITY % HIGHER EDUCATION % EDUCATION % WATER & SEWER % OTHER REVENUE % AIRPORT % COP % CCRC % CASH % TOBACCO % HOUSING % DEDICATED TAX % STUDENT LOAN % INSURED % IDB % PROJECT FINANCE % MULTIFAMILY HSG % * Allocation may not add up to 100%. State Concentrations (Top 10): Percentage States of Portfolio CA % TX % FL % NJ % IL % IN % PA % LA % CO % AZ % PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) LETTER FROM THE INVESTMENT ADVISER Coupon Distribution: Percentage Coupon of Portfolio* 0–0.99 % 1–1.99 % 2–2.99 % 3–3.99 % 4–4.99 % 5–5.99 % 6–6.99 % 7–7.99 % 8–8.99 % 9–9.99 % * Allocation may not add up to 100%. Maturity Breakdown: Percentage Maturity of Portfolio Net cash & equiv. % 0–0.99 years % 1–1.99 years % 2–2.99 years % 3–3.99 years % 4–4.99 years % 5–5.99 years % 6–6.99 years % 7–7.99 years % 8–8.99 years % 9–9.99 years % 10–14.99 years % 15–19.99 years % 20–24.99 years % 25–29.99 years % 30 years & over % Average yrs PTIMX is managed with a fundamental, bottom up, individual bond by bond focus.We employ a value-oriented approach when analyzing municipal bonds, looking for bonds that we believe can provide attractive income and after tax total return potential.Our goal is to purchase municipal bonds at a yield differential, or spread, to “AAA” rated bonds that compensate shareholders for credit and liquidity risk embedded in the bond today, and that possess credit fundamentals demonstrating a likelihood of improving in credit quality over time.We believe this bottom up approach to credit analysis on individual municipal bonds provides an opportunity for spread compression (i.e., have a lower spread relative to “AAA” rated municipal bonds) and therefore potential price appreciation. Risk Management for the Funds The Portfolio Management team employs Shape Management® as a key component of our investment process.Shape Management® is a proprietary means of applying total return scenario analysis to both individual bonds and portfolios of bonds.Total return scenario analysis applies various interest rate shifts, yield curve slope analysis, reinvestment rate assumptions and probability analysis to determine a municipal bond’s “shape”, or how we believe that bond will perform in various interest rate environments. We measure the risk of the portfolio on both an individual bond and portfolio level. Interest rate and credit spread volatility effects are measured by evaluating portfolio performance in fluctuating yield environments. Idiosyncratic risks are evaluated and diversified across coupon, credit quality, maturity, credit sector, duration, position size, and state. Liquidity is managed through the line of credit, cash balance, allocation limits to individual issuers, and allocation limits to the sectors invested in. Management regularly reviews the risks of the portfolio in order to appropriately position its holdings based on the continuously changing uncertainties associated with the RMBS and municipal markets. For the RMBS allocation, Management regularly stresses the bonds for various credit scenarios incorporating decreases in home prices and increases in unemployment akin to those experienced in the credit crises. We combine these stress scenarios with various movements in credit spreads to monitor the risks inherent in the RMBS allocation of the portfolio. Past performance is not indicative of future returns. The views in this report were those of the Funds’ Managers as of February 28, 2014 and may not reflect the views of the Funds’ Managers on the date this Report is first published or anytime thereafter. These views are intended to assist shareholders of the Funds in understanding their investments in the Funds and do not constitute investment advice. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) GROWTH OF PERFORMANCE TRUST STRATEGIC BOND FUND (PTIAX) Performance Trust Strategic Bond Fund (Unaudited) Total Return vs. Barclays Capital U.S. Aggregate Bond Index Total Returns—For the Six Months Ended February 28, 2014 (Unaudited) ANNUALIZED SINCE INCEPTION SIX MONTHS ONE YEAR (AUGUST 31, 2010)(1) Performance Trust Strategic Bond Fund 5.53% 2.00% 8.33% Barclays Capital U.S. Aggregate Bond Index 2.84% 0.15% 3.03% Fund commenced investment operations on September 1, 2010. The Barclays Capital U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, Barclays Capital dollar denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, Mortgage-Backed Securities (agency fixed-rate and hybrid Adjustable-Rate Mortgage Passthroughs), Asset-Backed Securities, and Commercial Mortgage-Backed Securities. The Barclays Capital U.S. Aggregate Bond Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $10,000 made on August 31, 2010, the inception date for the Fund. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown include the reinvestment of all fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTAMfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST STRATEGIC BOND FUND (PTIAX) Allocation of Portfolio Holdings (% of Investments) (Unaudited) As of February 28, 2014 PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) GROWTH OF PERFORMANCE TRUST MUNICIPAL BOND FUND (PTIMX) Performance Trust Municipal Bond Fund – Institutional Class (Unaudited) Total Return vs. Barclays Capital U.S. Municipal Bond Index Total Returns—For the Six Months Ended February 28, 2014 (Unaudited) ANNUALIZED SINCE INCEPTION SIX MONTHS ONE YEAR (JUNE 30, 2011) Performance Trust Municipal Bond Fund ­– Institutional Class 6.46% (1.23)% 7.83% Barclays Capital U.S. Municipal Bond Index 5.71% (0.21)% 4.96% The Barclays Capital U.S. Municipal Bond Index is a rules based, market-value-weighted index engineered for the long-term tax-exempt bond market. The index tracks general obligation bonds, revenue bonds, insured bonds, and pre-refunded bonds rated Baa3/ BBB or higher by at least two of the ratings agencies: Moody’s, S&P and Fitch. The Barclays Capital U.S. Municipal Bond Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $1,000,000 made on June 30, 2011, the inception date for the Fund. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown include the reinvestment of all fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTAMfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) GROWTH OF PERFORMANCE TRUST MUNICIPAL BOND FUND (PTRMX) Performance Trust Municipal Bond Fund – Retail Class (Unaudited) Total Return vs. Barclays Capital U.S. Municipal Bond Index Total Returns—For the Six Months Ended February 28, 2014 (Unaudited) ANNUALIZED SINCE INCEPTION SIX MONTHS ONE YEAR (SEPTEMBER 28, 2012) Performance Trust Municipal Bond Fund – Retail Class 6.35% (1.37)% 1.36% Barclays Capital U.S. Municipal Bond Index 5.71% (0.21)% 0.84% The Barclays Capital U.S. Municipal Bond Index is a rules based, market-value-weighted index engineered for the long-term tax-exempt bond market. The index tracks general obligation bonds, revenue bonds, insured bonds, and pre-refunded bonds rated Baa3/ BBB or higher by at least two of the ratings agencies: Moody’s, S&P and Fitch. The Barclays Capital U.S. Municipal Bond Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $10,000 made on September 28, 2012, the inception date for the Fund. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown include the reinvestment of all fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTAMfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUNICIPAL BOND FUND (PTIMX, PTRMX) Allocation of Portfolio Holdings (% of Investments) (Unaudited) As of February 28, 2014 * For additional details on allocation of portfolio holdings by state, please see the Schedule of Investments. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) STATEMENTS OF ASSETS AND LIABILITIES February 28, 2014 (Unaudited) Performance Trust Performance Trust Strategic Municipal Bond Fund Bond Fund Assets Investments, at value (cost $153,919,143 and $43,205,220, respectively) $ $ Dividends and interest receivable Receivable for investments sold Receivable from Adviser — Receivable for Fund shares sold Other assets Total Assets Liabilities Payable for investments purchased Payable for Fund shares redeemed — Payable to custodian — Payable to affiliates Payable to Adviser — Payable for distribution fees — Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid-in capital $ $ Accumulated undistributed net investment income (loss) ) Accumulated undistributed net realized loss on investments ) ) Net unrealized appreciation on investments Net Assets $ $ Strategic Bond Fund Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption and offering price per share $ Municipal Bond Fund Shares – Institutional Class Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption and offering price per share $ Municipal Bond Fund Shares – Retail Class Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption and offering price per share $ The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST STRATEGIC BOND FUND — SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) PRINCIPAL AMOUNT VALUE ASSET BACKED SECURITIES–0.65% Countrywide Asset-Backed Certificates 2005-10, 4.638%, 10/25/2032 (a) $ $ Quest Trust 2006-X2, 0.278%, 08/25/2036 (a) RAMP Trust 2003-RS4, 4.018%, 03/25/2033 (a) 2004-RS8, 4.980%, 08/25/2034 TOTAL ASSET BACKED SECURITIES (Cost $998,956) MORTGAGE BACKED SECURITIES–48.22% Alternative Loan Trust 2004-J3, 4.750%, 04/25/2019 2004-30CB, 5.500%, 03/25/2020 2005-20CB, 5.250%, 07/25/2020 2006-J5, 5.190%, 07/25/2021 (a) 2004-20T1, 6.000%, 09/25/2034 2004-22CB, 6.000%, 10/25/2034 2004-29CB, 5.375%, 01/25/2035 2005-J1, 5.500%, 02/25/2035 2005-6CB, 7.500%, 04/25/2035 2005-21CB, 5.250%, 06/25/2035 2005-11CB, 5.500%, 06/25/2035 2005-26CB, 5.500%, 07/25/2035 2005-40CB, 5.500%, 10/25/2035 2005-46CB, 5.500%, 10/25/2035 2005-46CB, 5.500%, 10/25/2035 2005-49CB, 5.500%, 11/25/2035 2005-52CB, 5.500%, 11/25/2035 2005-52CB, 5.500%, 11/25/2035 2005-J13, 5.500%, 11/25/2035 2005-57CB, 5.500%, 12/25/2035 2005-64CB, 5.500%, 12/25/2035 2005-65CB, 5.500%, 12/25/2035 2005-J14, 5.500%, 12/25/2035 2005-65CB, 0.908%, 01/25/2036 (a) 2005-65CB, 5.500%, 01/25/2036 2005-73CB, 5.750%, 01/25/2036 2005-73CB, 6.250%, 01/25/2036 2005-85CB, 5.500%, 02/25/2036 2005-86CB, 5.500%, 02/25/2036 2006-8T1, 5.500%, 04/25/2036 2006-4CB, 6.000%, 04/25/2036 2006-4CB, 6.000%, 04/25/2036 2006-11CB, 6.000%, 05/25/2036 2006-J4, 6.000%, 07/25/2036 2006-19CB, 6.000%, 08/25/2036 2006-19CB, 6.000%, 08/25/2036 2006-32CB, 5.500%, 11/25/2036 2006-43CB, 6.000%, 02/25/2037 Banc of America Alternative Loan Trust 2007-1, 5.840%, 04/25/2022 (a) 2003-9, 5.500%, 11/25/2033 2005-5, 5.500%, 06/25/2035 2005-5, 6.000%, 06/25/2035 2005-11 1, 5.500%, 12/25/2035 2005-11 4, 5.750%, 12/25/2035 2006-3, 6.000%, 04/25/2036 Banc of America Funding Trust 2005-3, 5.500%, 06/25/2035 2005-4, 5.500%, 08/25/2035 2005-5, 5.500%, 09/25/2035 2005-6, 5.500%, 10/25/2035 2007-4, 5.500%, 06/25/2037 2007-5, 5.500%, 07/25/2037 2007-5, 6.500%, 07/25/2037 Banc of America Mortgage Trust 2004-10, 5.000%, 12/25/2019 2005-F, 2.733%, 07/25/2035 (a) 2005-10, 5.500%, 11/25/2035 Bear Stearns Asset Backed Securities Trust 2004-AC5, 5.750%, 10/25/2034 (a) 2005-AC8, 5.500%, 11/25/2035 Chase Mortgage Finance Trust 2007-A1, 2.706%, 02/25/2037 (a) ChaseFlex Trust 2005-2, 5.500%, 06/25/2035 2006-2, 5.596%, 09/25/2036 (a) CHL Mortgage Pass-Through Trust 2005-20, 5.250%, 12/25/2027 2002-J4, 5.500%, 10/25/2032 2003-7, 4.500%, 05/25/2033 2003-HYB3, 2.638%, 11/19/2033 (a) 2005-5, 5.500%, 03/25/2035 2004-HYB5, 2.618%, 04/20/2035 (a) 2005-16, 5.000%, 09/25/2035 2005-J3, 5.500%, 09/25/2035 2005-27, 5.500%, 12/25/2035 2005-28, 5.500%, 12/25/2035 2005-31, 2.566%, 01/25/2036 (a) 2005-30, 5.500%, 01/25/2036 2005-30, 5.500%, 01/25/2036 2006-J1, 6.000%, 02/25/2036 2006-20, 5.750%, 02/25/2037 2007-J2, 6.000%, 07/25/2037 Citicorp Mortgage Securities Trust 2006-3, 5.500%, 06/25/2021 2006-1, 5.500%, 02/25/2026 2006-1, 6.000%, 02/25/2036 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2014. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST STRATEGIC BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2014 (Unaudited) PRINCIPAL AMOUNT VALUE Citicorp Mortgage Securities Trust (Cont.) 2006-3, 5.750%, 06/25/2036 $ $ 2006-3, 5.750%, 06/25/2036 Citigroup Mortgage Loan Trust, Inc. 2004-2, 9.250%, 09/25/2033 2005-5, 5.000%, 08/25/2035 CitiMortgage Alternative Loan Trust 2006-A1, 5.250%, 03/25/2021 2007-A4, 5.500%, 04/25/2022 2006-A7, 6.000%, 12/25/2036 Credit Suisse First Boston Mortgage Securities Corp. 2004-7, 5.250%, 10/25/2019 2005-10, 5.000%, 11/25/2020 2004-8, 5.500%, 12/25/2034 2005-4, 5.500%, 06/25/2035 2005-4, 5.500%, 06/25/2035 2005-3, 5.500%, 07/25/2035 2005-10, 5.500%, 11/25/2035 2005-10, 5.750%, 11/25/2035 2005-10, 6.000%, 11/25/2035 CSMC Mortgage-Backed Trust 2006-8, 5.500%, 10/25/2021 2007-5, 5.000%, 10/25/2024 2006-1, 5.500%, 02/25/2036 2006-1, 5.500%, 02/25/2036 2006-3, 5.750%, 04/25/2036 2006-3, 5.750%, 04/25/2036 2006-3, 6.000%, 04/25/2036 2006-3, 6.000%, 04/25/2036 2006-4, 7.000%, 05/25/2036 2007-2, 5.750%, 03/25/2037 2007-3, 5.500%, 04/25/2037 2007-5, 5.000%, 08/25/2037 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust 2005-2, 0.558%, 04/25/2035 (a) 2005-3, 5.250%, 06/25/2035 2005-AR2 V, 2.929%, 10/25/2035 (a) First Horizon Alternative Mortgage Securities 2005-FA10, 5.250%, 12/25/2020 2005-FA11, 5.250%, 02/25/2021 2006-FA6, 5.750%, 11/25/2021 2004-FA1, 6.250%, 10/25/2034 2005-FA4, 5.500%, 06/25/2035 GMACM Mortgage Loan Trust 2004-J2, 5.500%, 06/25/2034 2004-J3, 5.250%, 07/25/2034 GSAA Home Equity Trust 2005-12, 5.069%, 09/25/2035 (a) 2006-6, 5.341%, 03/25/2036 (a) GSR Mortgage Loan Trust 2005-AR2, 2.774%, 05/25/2034 (a) 2005-1F, 6.000%, 01/25/2035 2005-3F, 6.000%, 03/25/2035 2005-AR2, 5.068%, 04/25/2035 (a) 2005-6F, 5.500%, 07/25/2035 2005-7F, 5.000%, 09/25/2035 2005-7F, 6.000%, 09/25/2035 2005-9F, 5.500%, 12/25/2035 2006-5F, 6.000%, 06/25/2036 2006-7F, 6.250%, 08/25/2036 HarborView Mortgage Loan Trust 2005-4, 2.732%, 07/19/2035 (a) JP Morgan Alternative Loan Trust 2005-S1, 5.500%, 12/25/2035 2005-S1, 5.500%, 12/25/2035 2005-S1, 5.500%, 12/25/2035 2006-S2, 6.050%, 05/25/2036 (a) JP Morgan Mortgage Trust 2005-S3, 5.750%, 01/25/2036 Lehman Mortgage Trust 2006-2, 6.258%, 04/25/2036 (a) Lehman XS Trust 2005-8, 5.560%, 12/25/2035 (a) MASTR Adjustable Rate Mortgages Trust 2004-4, 1.964%, 05/25/2034 (a) 2004-15, 3.180%, 12/25/2034 (a) MASTR Alternative Loan Trust 2003-7, 6.250%, 11/25/2033 2004-6, 6.000%, 07/25/2034 MASTR Asset Securitization Trust 2005-2, 5.250%, 11/25/2035 MASTR Seasoned Securitization Trust 2005-2, 3.313%, 10/25/2032 (a) Morgan Stanley Mortgage Loan Trust 2006-7, 5.000%, 06/25/2021 2004-11AR 2, 2.759%, 01/25/2035 (a) 2006-2, 6.500%, 02/25/2036 2006-11, 6.000%, 08/25/2036 Nomura Asset Acceptance Corp. Alternative Loan Trust 2005-WF1 I, 5.159%, 03/25/2035 (a) 2005-AP2 A, 4.976%, 05/25/2035 (a) Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2014. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST STRATEGIC BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2014 (Unaudited) PRINCIPAL AMOUNT VALUE PHHMC Mortgage Pass-Through Certificates 2005-3, 5.269%, 06/18/2035 (a) $ $ RAAC Trust 2005-SP1, 6.000%, 09/25/2034 RALI Trust 2003-QS18, 5.000%, 09/25/2018 2004-QS6, 5.000%, 05/25/2019 2005-QS3, 5.000%, 03/25/2020 2007-QS4, 5.500%, 04/25/2022 2003-QS13, 4.000%, 07/25/2033 2003-QS17, 5.500%, 09/25/2033 2004-QS7, 5.500%, 05/25/2034 2004-QA4, 3.228%, 09/25/2034 (a) 2005-QS16, 5.500%, 11/25/2035 Resecuritization Pass-Through Trust 2005-8R, 6.000%, 10/25/2034 Residential Asset Securitization Trust 2004-R2, 5.500%, 08/25/2034 2005-A5, 5.500%, 05/25/2035 2005-A11CB 1, 5.500%, 10/25/2035 2005-A11CB 2, 6.000%, 10/25/2035 2006-A14CB 1, 6.250%, 12/25/2036 RFMSI Trust 2006-S10, 5.500%, 10/25/2021 2004-S6, 6.000%, 06/25/2034 2006-S3, 5.500%, 03/25/2036 2006-S5, 6.000%, 06/25/2036 2006-S6, 6.000%, 07/25/2036 Structured Asset Securities Corp. 2006-3H, 5.750%, 12/25/2035 Structured Asset Securities Corp. Mortgage Pass-Through Certificates 2003-23H, 5.500%, 07/25/2033 2004-9XS, 5.560%, 05/25/2034 (a) 2004-18H, 4.750%, 10/25/2034 TBW Mortgage-Backed Trust 2006-2, 5.500%, 07/25/2036 WaMu Mortgage Pass-Through Certificates 2004-S2, 6.000%, 06/25/2034 Washington Mutual Alternative Mortgage Pass-Through Certificates 2005-1, 5.500%, 03/25/2035 2005-1, 6.000%, 03/25/2035 2005-4, 0.658%, 06/25/2035 (a) 2005-4, 5.500%, 06/25/2035 2005-5, 5.500%, 07/25/2035 2005-9, 5.500%, 11/25/2035 Wells Fargo Mortgage Backed Securities Trust 2005-7, 5.250%, 09/25/2035 2006-4, 0.858%, 04/25/2036 (a) 2006-4, 5.750%, 04/25/2036 2007-2, 5.750%, 03/25/2037 2007-2, 6.000%, 03/25/2037 2007-4, 6.000%, 04/25/2037 2007-12, 5.500%, 09/25/2037 2007-12, 5.500%, 09/25/2037 TOTAL MORTGAGE BACKED SECURITIES (Cost $71,003,103) MUNICIPAL BONDS–45.90% Alabama–0.35% City of Scottsboro, AL 6.200%, 11/01/2035 Arizona–0.46% La Paz County Industrial Development Authority 7.000%, 03/01/2034 California–1.19% Alameda County Water District Financing Authority 3.250%, 06/01/2033 Alvord Unified School District 0.000%, 08/01/2022 Contra Costa County Public Financing Authority 6.900%, 06/01/2035 Palmdale Elementary School District 0.000%, 08/01/2029 West Contra Costa Unified School District 0.000%, 08/01/2022 Idaho–0.58% Idaho Health Facilities Authority 7.000%, 10/01/2019 Illinois–8.49% Boone Mchenry & Dekalb Counties Community Unit School District 100 0.000%, 12/01/2022 0.000%, 12/01/2023 Chicago Board of Education 0.000%, 12/01/2022 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2014. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST STRATEGIC BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2014 (Unaudited) PRINCIPAL AMOUNT VALUE Illinois–8.49% (Cont.) Chicago O’Hare International Airport 5.000%, 01/01/2022 $ $ City of Chicago, IL Waterworks Revenue 5.750%, 11/01/2030 DeKalb Kane & LaSalle Counties Etc Community College District No. 523 Kishwaukee 0.000%, 02/01/2025 Illinois Finance Authority 0.000%, 07/15/2025 0.000%, 01/01/2020 Kendall & Kane Counties Community Unit School District No. 115 0.000%, 01/01/2022 Lake County Community Consolidated School District No. 50 Woodland 5.625%, 01/01/2026 5.750%, 01/01/2030 Peoria Public Building Commission 0.000%, 12/01/2023 South Suburban College Community School District No. 510 0.000%, 12/01/2022 Will County Community Unit School District No. 201 0.000%, 11/01/2020 Will County Elementary School District No. 122 5.250%, 10/01/2023 Indiana–1.34% Carmel Redevelopment Authority 2.625%, 08/01/2026 Franklin Community Multi-School Building Corp. 5.000%, 01/10/2023 Greater Clark County School Corp. 5.000%, 01/05/2023 Zionsville Community Schools Building Corp. 0.000%, 01/15/2029 Zionsville Middle School Building Corp. 0.000%, 07/15/2022 Massachusetts–4.31% Massachusetts Bay Transportation Authority 5.250%, 07/01/2032 5.250%, 07/01/2031 Michigan–5.38% City of Detroit, MI Sewage Disposal System Revenue 5.250%, 07/01/2029 5.750%, 07/01/2031 City of Detroit, MI Water Supply System Revenue 5.250%, 07/01/2035 5.500%, 07/01/2035 5.500%, 07/01/2028 5.750%, 07/01/2026 5.750%, 07/01/2027 Detroit City School District 5.250%, 05/01/2026 5.250%, 05/01/2025 Nevada–0.40% Clark County Department of Aviation 5.000%, 07/01/2024 Clark County School District 5.510%, 06/15/2024 New Jersey–3.94% New Jersey Economic Development Authority 0.000%, 02/15/2020 New Jersey Higher Education Student Assistance Authority 5.500%, 12/01/2021 New Jersey Transportation Trust Fund Authority 0.000%, 12/15/2027 New York–0.83% New York City Transitional Finance Authority Future Tax Secured Revenue 5.932%, 11/01/2036 Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at February 28, 2014. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST STRATEGIC BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2014 (Unaudited) PRINCIPAL AMOUNT VALUE Ohio–1.52% City of Cincinnati OH Water System Revenue 6.458%, 12/01/2034 $ $ City of St. Bernard, OH 4.000%, 12/01/2023 4.000%, 12/01/2022 Pennsylvania–4.98% City of Harrisburg, PA 0.000%, 04/01/2019 Mckeesport Area School District 0.000%, 10/01/2023 Moon Area School District 5.820%, 11/15/2033 Pennsylvania Turnpike Commission 0.000%, 06/01/2033 0.000%, 12/01/2034 0.000%, 12/01/2030 0.000%, 12/01/2030 0.000%, 12/01/2035 Puerto Rico–1.25% Puerto Rico Sales Tax Financing Corp. 0.000%, 08/01/2032 0.000%, 08/01/2032 0.000%, 08/01/2026 Texas–10.57% City of Irving, TX 7.375%, 08/15/2044 County of Galveston, TX 0.000%, 02/01/2022 Hidalgo County Drain District No. 1 2.500%, 09/01/2026 La Joya Independent School District 5.000%, 02/15/2031 5.000%, 02/15/2030 North Texas Tollway Authority 0.000%, 01/01/2042 Texas State Turnpike Authority 0.000%, 08/15/2022 0.000%, 08/15/2027 Washington–0.31% Chelan County Public Utility District No. 1 0.000%, 06/01/2023 $ TOTAL MUNICIPAL BONDS (Cost $72,517,819) CLOSED END MUTUAL FUNDS–0.97% Nuveen Mortgage Opportunity Term Fund TOTAL CLOSED END MUTUAL FUNDS (Cost $1,497,331) SHORT-TERM INVESTMENTS–5.07% First American Treasury Obligations Fund, 0.000% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $7,901,934) Total Investments (Cost $153,919,143)–100.81% Liabilities in Excess of Other Assets–(0.81)% ) TOTAL NET ASSETS–100.00% $ Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at February 28, 2014. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) PRINCIPAL AMOUNT VALUE MUNICIPAL BONDS–95.86% Arizona–2.60% Florence Town Inc. Industrial Development Authority 5.000%, 07/01/2023 $ $ Industrial Development Authority of the City of Phoenix 5.000%, 06/01/2027 Industrial Development Authority of the County of Pima 6.000%, 04/01/2016 6.500%, 04/01/2026 Arkansas–1.45% Pulaski County Public Facilities Board 5.250%, 07/01/2024 California–12.78% Abag Finance Authority for Nonprofit Corps 5.000%, 07/01/2021 California Pollution Control Financing Authority 5.000%, 07/01/2037 California State Public Works Board 5.500%, 11/01/2030 California State University 5.000%, 11/01/2030 Centinela Valley Union High School District 5.750%, 08/01/2026 6.000%, 08/01/2036 City of Highland, CA 5.125%, 09/01/2024 City of San Buenaventura, CA 8.000%, 12/01/2026 City of San Mateo, CA 3.000%, 08/01/2028 Foothill-Eastern Transportation Corridor Agency 0.000%, 01/15/2023 Golden State Tobacca Securitization Corp. 5.000%, 06/01/2029 Manteca Unified School District 5.000%, 09/01/2024 National City Community Development Commission 5.750%, 08/01/2021 Palmdale Community Redevelopment Agency 0.000%, 12/01/2020 0.000%, 12/01/2019 Palmdale Elementary School District 0.000%, 08/01/2028 Ripon Unified School District 0.000%, 08/01/2023 San Francisco City & County Airports Commission-San Francisco International Airport 3.500%, 05/01/2029 5.000%, 05/01/2025 San Juan Unified School District 0.000%, 08/01/2022 Saratoga Union School District 0.000%, 09/01/2023 Wiseburn School District 5.000%, 08/01/2021 Colorado–3.53% City & County of Denver, CO Airport System Revenue 5.250%, 11/15/2028 Colorado Health Facilities Authority 0.000%, 07/15/2022 E-470 Public Highway Authority 0.000%, 09/01/2020 0.000%, 09/01/2023 0.000%, 09/01/2023 0.000%, 09/01/2022 Connecticut–0.70% Connecticut State Health & Educational Facility Authority 5.000%, 07/01/2026 District of Columbia–0.96% District of Columbia 6.250%, 10/01/2032 Florida–9.98% Belle Isle, FL 5.500%, 10/01/2022 Citizens Property Insurance Corp. 5.000%, 06/01/2022 Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at February 28, 2014. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2014 (Unaudited) PRINCIPAL AMOUNT VALUE Florida–9.98% (Cont.) County of Miami-Dade, FL 5.750%, 10/01/2028 $ $ County of Miami-Dade, FL Aviation Revenue 5.000%, 10/01/2027 County of Polk, FL Utility System Revenue 5.000%, 10/01/2028 Escambia County Health Facilities Authority 5.500%, 08/15/2024 Lee County Industrial Development Authority 5.000%, 11/01/2025 Miami-Dade County Educational Facilities Authority 5.250%, 04/01/2024 Orange County Health Facilities Authority 4.000%, 06/01/2022 Orlando Utilities Commission 5.000%, 10/01/2025 Palace Coral Gables Community Development District 5.000%, 05/01/2032 Venetian Community Development District 5.000%, 05/01/2023 Georgia–2.41% Americus-Sumter County Hospital Authority 5.125%, 05/15/2023 Savannah Hospital Authority 5.500%, 07/01/2027 Guam–1.38% Guam Power Authority 5.000%, 10/01/2024 5.000%, 10/01/2023 Illinois–6.47% Cook County Community College District No. 508 5.250%, 12/01/2028 Cook County School District No. 104 Summit 0.000%, 12/01/2025 Illinois Finance Authority 5.000%, 11/01/2027 Railsplitter Tobacco Settlement Authority 6.000%, 06/01/2028 University of Illinois 5.000%, 04/01/2031 Village of Franklin Park, IL 6.250%, 07/01/2030 Indiana–4.71% City of Valparaiso, IN 6.750%, 01/01/2034 Crown Point Multi School Building Corp. 0.000%, 01/15/2022 Greater Jasper Middle School Building Corp. 0.000%, 07/15/2024 Indiana Finance Authority 5.000%, 07/01/2035 Iowa–0.91% Iowa Finance Authority 5.500%, 12/01/2022 Iowa Student Loan Liquidity Corp. 5.300%, 12/01/2023 Kentucky–1.98% City of Russell, KY 5.000%, 11/01/2022 Kentucky Economic Development Finance Authority 5.750%, 06/01/2025 Louisiana–3.66% Lake Charles Harbor & Terminal District 5.500%, 01/01/2029 Louisiana Energy & Power Authority 5.250%, 06/01/2028 Louisiana Local Government Environmental Facilities & Community Development 5.000%, 10/01/2020 Tobacco Settlement Financing Corp. 5.000%, 05/15/2022 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2014. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2014 (Unaudited) PRINCIPAL AMOUNT VALUE Maine–1.19% Maine Health & Higher Educational Facilities Authority 6.000%, 07/01/2026 $ $ Maine Health & Higher Educational Facilities Authority 7.500%, 07/01/2032 Maryland–0.51% Anne Arundel County Consolidated Special Taxing District 5.000%, 07/01/2024 Massachusetts–0.46% Massachusetts Educational Financing Authority 4.500%, 07/01/2024 Michigan–1.18% City of Detroit, MI Sewage Disposal System Revenue 5.000%, 07/01/2018 Michigan Finance Authority 7.000%, 10/01/2031 New Jersey–6.93% Garden State Preservation Trust 5.750%, 11/01/2028 New Jersey Economic Development Authority 5.000%, 07/01/2022 5.000%, 06/15/2023 5.500%, 01/01/2027 5.500%, 09/01/2027 5.750%, 06/15/2029 6.000%, 07/01/2032 New Jersey Higher Education Student Assistance Authority 5.000%, 12/01/2022 New Jersey Transportation Trust Fund Authority 5.500%, 06/15/2031 North Carolina–1.26% North Carolina Eastern Municipal Power Agency 5.000%, 01/01/2026 Ohio–1.63% Akron Bath Copley Joint Township Hospital District 5.000%, 11/15/2023 Southeastern Ohio Port Authority 5.750%, 12/01/2032 Oregon–2.28% Medford Hospital Facilities Authority 5.000%, 10/01/2024 Salem-Keizer School District No. 24J 0.000%, 06/15/2025 State of Oregon Housing & Community Services Department 5.000%, 01/01/2026 Pennsylvania–4.55% Chichester School District 0.000%, 03/01/2027 Delaware County Authority 5.000%, 06/01/2023 Delaware Valley Regional Financial Authority 5.500%, 08/01/2028 Hopewell Area School District 0.000%, 09/01/2026 Montgomery County Industrial Development Authority 5.000%, 11/15/2023 Pennsylvania Higher Educational Facilities Authority 5.250%, 07/15/2025 Puerto Rico–1.71% Puerto Rico Highway & Transportation Authority 5.250%, 07/01/2022 Puerto Rico Public Finance Corp. 6.000%, 08/01/2026 South Carolina–1.92% County of Charleston SC 5.000%, 12/01/2028 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2014. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2014 (Unaudited) PRINCIPAL AMOUNT VALUE Texas–10.54% City of Houston, TX Airport System Revenue 5.000%, 07/01/2025 $ $ City of Houston, TX Utility System Revenue 0.000%, 12/01/2025 Coppell Independent School District 0.000%, 08/15/2022 Port Freeport, TX 5.950%, 05/15/2033 Tarrant Regional Water District 6.000%, 09/01/2024 Texas Municipal Gas Acquisition & Supply Corp. 5.000%, 12/15/2022 Texas Private Activity Board Surface Transportation Corp. 7.000%, 06/30/2040 Texas State Turnpike Authority 0.000%, 08/15/2022 Utah–1.90% County of Weber, UT 5.750%, 01/15/2033 Utah State Charter School Finance Authority 6.300%, 07/15/2032 Vermont–0.22% Vermont Economic Development Authority 5.000%, 05/01/2021 Virginia–2.62% Riverside Regional Jail Authority 5.000%, 07/01/2023 Virginia Small Business Financing Authority 4.500%, 01/01/2023 5.000%, 01/01/2027 6.000%, 01/01/2037 Washington–0.63% Chelan County Public Utility District No. 1 0.000%, 06/01/2026 Wisconsin–1.95% Platteville Redevelopment Authority 5.000%, 07/01/2022 Wisconsin Health & Educational Facilities Authority 5.000%, 08/15/2022 5.125%, 08/15/2019 Wyoming–0.86% Teton County Hospital District 5.500%, 12/01/2027 Wyoming Community Development Authority 6.250%, 07/01/2031 TOTAL MUNICIPAL BONDS (Cost $41,495,866) SHORT-TERM INVESTMENTS–3.87% Fidelity Institutional Money Market Funds – Tax-Exempt Portfolio, 0.010% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $1,709,354) Total Investments (Cost $43,205,220)–99.73% Other Assets in Excess of Liabilities–0.27% TOTAL NET ASSETS–100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2014. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) STATEMENTS OF OPERATIONS For the Six Months Ended February 28, 2014 (Unaudited) Performance Trust Performance Trust Strategic Municipal Bond Fund Bond Fund Investment Income Interest income $ $ Dividend income Total Investment Income Expenses Management fees Administration and accounting fees Federal and state registration fees Transfer agent fees and expenses Custody fees Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Distribution fees — Other expenses Total Expenses Expense Recovery or (waivers) by Advisor (Note 4) ) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized loss from: Investments ) ) Change in net unrealized appreciation from investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ $ The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) STATEMENTS OF CHANGES IN NET ASSETS Performance Trust Strategic Bond Fund Six Months Ended February 28, 2014 Year Ended (Unaudited) August 31, 2013 From Operations Net investment income $ $ Net realized gain (loss) from investments ) ) Change in net unrealized appreciation (depreciation) from investments ) Net increase (decrease) in net assets from operations ) From Distributions Net investment income ) ) Net realized gain on investments — ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Shares issued in reinvestment of distributions declared Cost for shares redeemed(1) ) ) Net increase (decrease) in net assets from capital share transactions ) Total Increase (Decrease) in Net Assets ) Net Assets Beginning of period End of period $ $ Accumulated Undistributed Net Investment Income (Loss) $ ) $ Net of redemption fees of $32,294 and $7,966 for the six months ended February 28, 2014 and the year ended August 31, 2013, respectively. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) STATEMENTS OF CHANGES IN NET ASSETS Performance Trust Municipal Bond Fund Six Months Ended February 28, 2014 Year Ended (Unaudited) August 31, 2013 From Operations Net investment income $ $ Net realized gain (loss) from investments ) ) Change in net unrealized appreciation (depreciation) from investments ) Net increase (decrease) in net assets from operations ) From Distributions Net investment income – Institutional Class ) ) Net investment income – Retail Class ) ) Net realized gain on investments – Institutional Class — ) Net realized gain on investments – Retail Class — ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold – Institutional Class Proceeds from shares sold – Retail Class Shares issued in reinvestment of distributions declared – Institutional Class Shares issued in reinvestment of distributions declared – Retail Class Cost for shares redeemed – Institutional Class(1) ) ) Cost for shares redeemed – Retail Class(2) ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period End of period $ $ Accumulated Undistributed Net Investment Income $ $ (1) Net of redemption fees of $1,525 and $5,104 for the six months ended February 28, 2014 and the year ended August 31, 2013, respectively. Net of redemption fees of $1,612 for the year ended August 31, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST STRATEGIC BOND FUND — FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, 2014 Year Ended Year Ended Year Ended (Unaudited) August 31, 2013 August 31, 2012 August 31, 2011 Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(1) Net realized and unrealized gain (loss) on investments ) Total from investment operations Less distributions paid: From net investment income ) From net realized gain on investments — ) ) ) Total distributions paid ) Paid-in capital from redemption fees (Note 2) — — Net Asset Value, End of Period $ Total Return % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement % After waiver and expense reimbursement % Ratio of net investment income to average net assets: Before waiver and expense reimbursement % After waiver and expense reimbursement % Portfolio turnover rate % Per share net investment income was calculated using the average shares outstanding method. Rounds to less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX PERFORMANCE TRUST MUNICIPAL BOND FUND — FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, 2014 Year Ended Year Ended Period Ended (Unaudited) August 31, 2013 August 31, 2012 August 31, 2011(1) Institutional Class Shares Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: From net investment income ) From net realized gain on investments — ) ) — Total distributions paid ) Paid-in capital from redemption fees (Note 2) — — Net Asset Value, End of Period $ Total Return(3) % -3.20 % % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement(4) % % % )% After waiver and expense reimbursement(4) % Portfolio turnover rate(3) % The Fund commenced operations on June 30, 2011. Per share net investment income (loss) was calculated using the average shares outstanding method. Not annualized for periods less than one year. Annualized for periods less than one year. Rounds to less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUNICIPAL BOND FUND — FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout the Period Period Ended Period Ended February 28, 2014(1) August 31, 2013(1) (Unaudited) (Unaudited) Retail Class Shares Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment income(2) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: From net investment income ) ) From net realized gain on investments — ) Total distributions paid ) ) Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ Total Return(3) % -4.15 % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % % After waiver and expense reimbursement(4) % % Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement(4) % % After waiver and expense reimbursement(4) % % Portfolio turnover rate(3) % % The Retail class shares commenced operations on September 28, 2012. Per share net investment income (loss) was calculated using the average shares outstanding method. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUTUAL FUNDS – NOTES TO FINANCIAL STATEMENTS February 28, 2014 (Unaudited) 1. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Performance Trust Mutual Funds (the “Funds”) are comprised of the Performance Trust Strategic Bond Fund (the “Strategic Bond Fund”), formerly known as the Performance Trust Total Return Bond Fund, and the Performance Trust Municipal Bond Fund (the “Municipal Bond Fund”), each representing a distinct diversified series with their own investment objectives and policies within the Trust. The investment objective of the Strategic Bond Fund is to purchase undervalued fixed income assets and achieve investment returns through interest income and potential capital appreciation. The investment objective of the Municipal Bond Fund is to provide a high level of current interest income that is substantially exempt from regular federal income taxes and is consistent with preservation of capital. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Funds are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Strategic Bond Fund became effective on August 31, 2010 and commenced investment operations on September 1, 2010. The Municipal Bond Fund became effective on June 29, 2011 and commenced operations on June 30, 2011 and September 28, 2012 for the Institutional and Retail Class shares, respectively. Retail Class shares are subject to a 0.25% Rule 12b-1 distribution fee. Each class of shares has identical rights and privileges except with respect to distribution fees, and voting rights on matters affecting a single class of shares. Costs incurred by the Funds in connection with the organization and the initial public offering of shares were paid by PT Asset Management, LLC (the “Adviser”), the Funds’ investment adviser. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). a. Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the security is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. U.S. government securities valued by a pricing service (a “Pricing Service”) are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data. Securities are valued principally using prices furnished by a Pricing Service. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Asset-backed and mortgage-backed securities are priced by a Pricing Service. The fair value of the securities is estimated using various valuation techniques including models that consider the estimated cash flows of each tranche of the entity, establish a benchmark yield, and develop an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche. Additional inputs such as the security and the creditworthiness of the underlying collateral and quotes from outside brokers for the same or similar issuances are considered in developing the fair value estimate. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Municipal bonds are priced by a Pricing Service. The fair value of municipal bonds is generally evaluated in a manner similar to asset-backed securities. A discounted cash flow methodology is employed using a benchmark yield and estimated cash flows for each bond, as well as an estimated discount for liquidity. Additional inputs such as calls of bond principal by the issuer are considered in the estimate of fair value. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise, they would be generally categorized as Level 3. Other debt securities, excluding short-term, instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized over the expected life of the respective securities using the interest method. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day and are generally classified as Level 1. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUTUAL FUNDS – NOTES TO FINANCIAL STATEMENTS (CONT.) February 28, 2014 (Unaudited) authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: »Level 1: Quoted prices in active markets for identical securities. »Level 2: Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). »Level 3: Significant unobservable inputs (including a Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of February 28, 2014: Performance Trust Strategic Bond Fund Level 1 Level 2 Level 3 Total Fixed Income Asset Backed Securities $
